*206OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on March 20, 1963. In this proceeding the Special Referee sustained the one charge of professional misconduct. The petitioner moves to confirm the report of the Special Referee and the respondent has submitted an affirmation in support of the petitioner’s motion but has requested that any sanction be limited to private censure.
The respondent is charged with committing a "serious crime” within the meaning of 22 NYCRR 691.7 of the rules of this court, in that on November 27, 1985, he pleaded guilty in the United States District Court for the Northern District of New York, to violation of 26 USC § 7203 (two counts) in that, in his capacity as an accountant, he willfully caused two corporate clients to fail to prepare and file form 1099 of the Internal Revenue Service for the calendar year 1981. He was sentenced to three months’ imprisonment and a $5,000 fine on each count for a total of $10,000. The execution of the term of imprisonment was suspended, and the respondent was placed on probation for a period of two years and directed to perform 250 hours of community service.
After reviewing all of the evidence, we are in full agreement with the report of the Special Referee. The respondent, is guilty of the misconduct outlined above. The petitioner’s motion to confirm the report of the Special Referee is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the respondent’s cooperation throughout these proceedings, the respondent’s previously unblemished record, the fact that the respondent has already been punished for his transgression, and that the misconduct was unrelated to his practice of law. Accordingly, the respondent is censured for his misconduct.
Mollen, P. J., Mangano, Thompson, Bracken and Sullivan, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that the respondent, Alan Z. Richards, is hereby censured for his misconduct.